Title: Thomas Jefferson to William C. C. Claiborne, 11 June 1810
From: Jefferson, Thomas
To: Claiborne, William C. C.


          
            Dear Sir
             
                     Monticello 
                     June 11. 10.
          
          I had heard of your arrival in the Atlantic states some time since, and yesterday recieved your favor from N. Orleans of May 4. announcing your intended voyage, and that I should have the pleasure of seeing you at Monticello. this would at all times be highly welcome to me, but during this season will be peculiarly so, on account of the proceedings which are the subject of your letter. I have no doubt that some
			 verbal communications between us will be useful to myself, & to our fellow citizens under your charge.
			 for be assured that
			 whatever
			 personal gratification may result to the friends &
			 advisers
			 of the plaintiff from this persecution of me, it is not the principal aim of the plaintiff. his object is to fortify his claim by an indirect decision in favor of it by a judge on whose favor he counts.
			 it is material therefore for the
			 Orleanois that every thing material in fact, or in law, should be well understood. in the latter we are all ignorant, except so far as instructed by
			 the counsel of that place who have written on the case. but there are some material questions not yet touched on by them:
			
			 particularly
			 the existing laws of Louisiana which would have authorised their former governors to remove E.L. at short hand as we have done, had this occurrence taken place in their time. this is wanting that we may not solely rely on the act of Congress of Mar. 1807.I
			 should mention that I am obliged to go about the middle of July to a possession of mine in Bedford & shall be absent a month. I
			 should be mortified were this to defeat me of the pleasure of seeing you here. I salute you with friendship & respect
          
            Th:
            Jefferson
        